678 F.3d 1203 (2012)
Michael Duane ZACK, III, Petitioner-Appellant,
v.
Kenneth S. TUCKER, Pam Bondi, Respondents-Appellees.
No. 09-12717.
United States Court of Appeals, Eleventh Circuit.
April 30, 2012.
Martin J. McClain (Court-Appointed), Linda McDermott (Court-Appointed), McClain & McDermott, P.A., Wilton Manors, FL, for Petitioner-Appellant.
Charmaine M. Millsaps, Tallahasee, FL, for Respondents-Appellees.
Michael A. Rotker, U.S. Dept. of Justice, Crim. Div., Washington, DC, for Amicus Curiae.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, CARNES, BARRETT, HULL, MARCUS, WILSON, PRYOR, MARTIN and JORDAN, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.